DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered. Claims 1-4 and 7 remain pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Okumura EP 2693023 (hereinafter Okumura).
As an initial note, the Examiner wishes to point out that the claims are drawn towards an attachment mechanism which is intended to be used with electronic equipment on a particular engine structure.  Therefore, limitations dealing with the attachment mechanism or bracket will be interpreted as positively claimed or structural limitations, whereas limitations dealing with the electronic equipment will be interpreted as functional limitations since they refer to the intended use of the attachment mechanism.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    654
    1008
    media_image1.png
    Greyscale

Re. Cl. 1, Okumura discloses: An attachment mechanism (32 and 44, Fig. 1) for electronic equipment for an engine (see Fig. 1, 32 is capable of supporting electronic equipment in the same manner as 22 relative to 12), the attachment mechanism comprising: a bracket (32, Fig. 1) configured to hold the electronic equipment (see Fig. 1, configured to hold electronic equipment in the same manner as 22); and first and second support portions (see Fig. 1, two holes where fasteners 34 pass through and underlying portions of 44) configured to elastically support the bracket with respect to a head cover of the engine (see Fig. 1, the first and second portions are configured to elastically support the bracket via elastic pad 44), the first and second support portions being disposed such that a maximum distance between the first and second support portions in a first direction extending parallel to a shaft axis of a crankshaft of the engine is longer than a maximum distance between the first and second support portions in a second direction extending perpendicular to the shaft axis of the crankshaft of the engine (see annotated figure 1, the distance in a first direction between the left 34 and the right 34 is larger than a distance measured in the perpendicular second direction since the distance in the second direction is 0 because the first and second portions lie on the same line/axis; in other words, taking the interpretation clarified by the Applicant in the Remarks dated 4/24/2020 in reference to the 35 USC 112(b) rejection, if the left 34 in Okumura were at coordinate (0, 0) along the annotated axis, then the right fastener 34 in Okumura would be located at coordinate (5, 0), thereby satisfying the claim limitation; note the number 5 is just used as an exemplary value for illustration purposes), wherein the bracket is supported by only the first and second (see Fig. 1); wherein the bracket includes a bottom wall portion (32a, Fig. 1) attached to the head cover by the first and second support portions (see Fig. 1, the device is capable of being attached to a head cover via the support portions in the same manner as it attaches to 12) and a side wall portion (232b-c, Fig. 1) that extends vertically upward from the bottom wall portion and holds the electronic equipment (see Fig. 1), wherein the head cover includes first and second projecting portions which protrude vertically upward, and the bottom wall portion is attached to the first and second projecting portions by the first and second support portions (see Fig. 1, bracket 32 is capable of being used in the claimed intended use with head portions protruding upward to mate with 32a), and wherein the first support portion includes a first bolt (see 34, Fig. 1) passing through the bottom wall portion and the first projecting portion and a first elastic body interposed between the head cover and the bottom wall portion (see Fig. 1, the bolt passes through the bottom wall portion and is capable of passing through a projecting portion in the same manner as 12; further a first elastic body, being portion of 44 which underlies the opening in 32a where 34 passes, is interposed between the bottom wall 32a and its attached portion 12), and the second support portion includes a second bolt (other 34, Fig. 1) passing through the bottom wall portion and the second projecting portion and a second elastic body interposed between the head cover and the bottom wall portion (see Fig. 1, the bolt passes through the bottom wall portion 32a and is capable of passing through a projecting portion in the same manner as 12; further a second elastic body, being portion of 44 which underlies the opening in 32a where the other 34 passes, is interposed between the bottom wall 22c and its attached portion 5d).
Re. Cl. 2, Okumura discloses: the electronic equipment includes any one of a sensor, an electromagnetic valve, and a driver device driving a direct injection injector of the engine (see Fig. 1, the bracket is configured to hold the listed devices in the same manner as 22).
Re. Cl. 3, Okumura discloses: the sensor is a pressure sensor connected to a pipe that communicates with either an intake system or an exhaust system of the engine; and the bracket is configured to hold the pressure sensor at a position vertically above a part where the pipe and the intake system or the exhaust system communicate with each other (see Fig. 1, the bracket is configured to support a pressure sensor in the same manner as illustrated by 22; further the bracket is configured to hold the sensor at a position vertically above the claimed point by having the two fasteners 34 attach the bracket at the claimed part).
Re. Cl. 7, Okumura discloses: the bottom wall portion is planar (see 32a, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshijima WO 2006/085640 (hereinafter Yoshijima) in view of Fujima US 7488227 (hereinafter Fujima).

    PNG
    media_image2.png
    500
    775
    media_image2.png
    Greyscale

Re. Cl. 1, Yoshijima discloses: An attachment mechanism (8, Fig. 6) for electronic equipment for an engine (see Fig. 1-6, 8 is capable of supporting electronic equipment in the same manner as 2 relative to 10), the attachment mechanism comprising: a bracket (8, Fig. 6) configured to hold the electronic equipment (see Fig. 6, configured to hold electronic equipment in the same manner as 2); and first and second support portions (see Fig. 6, two holes where fasteners 12a pass through), the first and second support portions being disposed such that a maximum distance between the first and second support portions in a first direction extending parallel to a shaft axis of a crankshaft of the engine is longer than a maximum distance between the first and second support portions in a second direction extending perpendicular to the shaft axis of the crankshaft of the engine (see annotated figure 8, the distance in a first direction between the left 12a and the right 12a is larger than a distance measured in the perpendicular second direction since the distance in the second direction is 0 because the first and second portions lie on the same line/axis; in other words, taking the interpretation clarified by the Applicant in the Remarks dated 4/24/2020 in reference to the 35 USC 112(b) rejection, if the left 12a in Yoshijima were at coordinate (0, 0) along the annotated axis, then the right fastener 12a in Yoshijima would be located at coordinate (5, 0), thereby satisfying the claim limitation; note the number 5 is just used as an exemplary value for illustration purposes), wherein the bracket is supported by only the first and second support portions (see Fig. 1-6); wherein the bracket includes a bottom wall portion (12s, Fig. 6) attached to the head cover by the first and second support portions (see Fig. 4, the device is capable of being attached to a head cover via the support portions in the same manner as it attaches to 10) and a side wall portion (13, Fig. 6) that extends vertically upward from the bottom wall portion and holds the electronic equipment (see Fig. 6), wherein the head cover includes first and second projecting portions which protrude vertically upward, and the bottom wall portion is attached to the first and second projecting portions by the first and second support portions (see Fig. 1, bracket 8 is capable of being used in the claimed intended use with head portions protruding upward in the same manner as ends of 10), and wherein the first support portion includes a first bolt (see 12a, Fig. 1-6) passing through the bottom wall portion and the first projecting portion (see Fig. 1-6, the bolt passes through the bottom wall portion and is capable of passing through a projecting portion in the same manner as 10), and the second support portion includes a second bolt (other 12a, Fig. 1-6) passing through the bottom wall portion and the second projecting portion (see Fig. 1-6, the bolt passes through the bottom wall portion 12 and is capable of passing through a projecting portion in the same manner as 10).
Re. Cl. 2, Yoshijima discloses: the electronic equipment includes any one of a sensor, an electromagnetic valve, and a driver device driving a direct injection injector of the engine (see Fig. 1-6, the bracket is configured to hold the listed devices in the same manner as 2).
Re. Cl. 3, Yoshijima discloses: the sensor is a pressure sensor connected to a pipe that communicates with either an intake system or an exhaust system of the engine; and the bracket is configured to hold the pressure sensor at a position vertically above a part where the pipe and the intake system or the exhaust system communicate with each other (see Fig. 1-6, the bracket is configured to support a pressure sensor in the same manner as illustrated by 2; further the bracket is configured to hold the sensor at a position vertically above the claimed point by having the two fasteners 12a attach the bracket at the claimed part).
Re. Cl. 4, Yoshijima discloses: the bottom wall portion includes a notch portion (see annotated figure 8) configured to allow the pipe to pass through the notch portion between the first and second support portions (see Fig. 6, the annotated notch enables the pipe 4 to pass through).
Yoshijima does not disclose the first and second support portions configured to elastically support the bracket with respect to a head cover of the engine; and a first elastic body interposed between the head cover and the bottom wall portion; and a second elastic body interposed between the head cover and the bottom wall portion. Fujima discloses an attachment mechanism (22, Fig. 5-6) for electronic equipment for an engine (see Fig. 5-6, 22 is capable of supporting electronic equipment in the same manner as 20), the attachment mechanism comprising: a bracket (22, Fig. 5) (see Fig. 5, configured to hold electronic equipment in the same manner as 20); and first and second support portions (see Fig. 6 22d’s,  25s and 27s) configured to elastically support the bracket with respect to a head cover of the engine (see Fig. 5-6, the first and second portions are configured to elastically support the bracket via elastic members 25), a first elastic body interposed between the head cover and the bottom wall portion (see Fig. 5-6, the bolt passes through the bottom wall portion and is capable of passing through a projecting portion in the same manner as 5d; further a first elastic body 25 is interposed between the bottom wall 22c and its attached portion 5d), and a second elastic body interposed between the head cover and the bottom wall portion (see Fig. 5-6, the bolt passes through the bottom wall portion and is capable of passing through a projecting portion in the same manner as 5d; further a first elastic body 25 is interposed between the bottom wall 22c and its attached portion 5d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoshijima device to include the first and second elastic bodies of Fujima since Fujima states that such a modification enables the bracket to be supported in a vibration free configuration on the object it is mounted (Col. 5, Lines 20-25). Such a configuration would further ensure proper mounting which isn’t effected by vibrations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanbyakuda US 1011/0119915, Kira US 2016/0195037 and Beyrich US 2015/0082875 disclose other known attachment mechanisms for electronic equipment that are pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632